        Case: 3:20-cr-00030-wmc Document #: 2 Filed: 03/04/20 Page 1 of 4


                                                                                         DOC RO
                                                                                       'ECT/FILED
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN                         2020 MAR 4 PM I: 53
                                                                                     PETER OPF- Eik.
                                                                                   CLERK US 01S1
UNITED STATES OF AMERICA                                   INDICTMENT                   WO OF WI

               v.                               Case No.   20         CR           o3 NC
                                                           18 U.S.C. § 2251(a)
TRAVIS C. GREIL,                                           18 U.S.C. § 2251(e)
                                                           18 U.S.C. § 2253

                             Defendant.


THE GRAND JURY CHARGES:

                                             COUNT 1

        On or about May 18, 2018, in the Western District of Wisconsin, the defendant,

                                        TRAVIS C. GREIL,

knowingly and intentionally attempted to use a minor, Minor 1, to engage in sexually explicit

conduct for the purpose of producing a visual depiction of such conduct, using materials that

had previously been transported in interstate and foreign commerce, specifically, an Apple

iPad.

        (In violation of Title 18, United States Code, Section 2251(a) and (e)).

                                             COUNT 2

        On or about December 17, 2015, in the Western District of Wisconsin, the defendant,

                                        TRAVIS C. GREIL,

knowingly and intentionally attempted to use a minor, Minor 2, to engage in sexually explicit

conduct for the purpose of producing a visual depiction of such conduct, using materials that
        Case: 3:20-cr-00030-wmc Document #: 2 Filed: 03/04/20 Page 2 of 4




had previously been transported in interstate and foreign commerce, specifically, an Apple

iPad.

        (In violation of Title 18, United States Code, Section 2251(a) and (e)).

                                             COUNT 3

        On or about November 9, 2017, in the Western District of Wisconsin, the defendant,

                                        TRAVIS C. GREIL,

knowingly and intentionally attempted to use a minor, Minor 3, to engage in sexually explicit

conduct for the purpose of producing a visual depiction of such conduct, using materials that

had previously been transported in interstate and foreign commerce, specifically, an Apple

iPad.

        (In violation of Title 18, United States Code, Section 2251(a) and (e)).

                                             COUNT 4

        Between in or about August 2015 and in or about May 2016, exact date unknown, in the

Western District of Wisconsin, the defendant,

                                        TRAVIS C. GREIL,

knowingly and intentionally attempted to use a minor, Minor 4, to engage in sexually explicit

conduct for the purpose of producing a visual depiction of such conduct, using materials that

had previously been transported in interstate and foreign commerce, specifically, an Apple

iPad.

        (In violation of Title 18, United States Code, Section 2251(a) and (e)).

                                             COUNT 5

        On or about February 17, 2016, in the Western District of Wisconsin, the defendant,
                                              2
        Case: 3:20-cr-00030-wmc Document #: 2 Filed: 03/04/20 Page 3 of 4




                                          TRAVIS C. GREIL,

knowingly and intentionally attempted to use a minor, Minor 5, to engage in sexually explicit

conduct for the purpose of producing a visual depiction of such conduct, using materials that

had previously been transported in interstate and foreign commerce, specifically, an Apple

Pad.

       (In violation of Title 18, United States Code, Section 2251(a) and (e)).

                                               COUNT 6

       On or about February 12, 2020, in the Western District of Wisconsin, the defendant,

                                          TRAVIS C. GREIL,

knowingly and intentionally attempted to use a minor, Minor 21, to engage in sexually

explicit conduct for the purpose of producing a visual depiction of such conduct, using

materials that had previously been transported in interstate and foreign commerce,

specifically, an Apple [Fad.

       (In violation of Title 18, United States Code, Section 2251(a) and (e)).

                                  FORFEITURE ALLEGATION

       As a result of the offenses charged in Counts 1-6 of this indictment, and upon

conviction for violating Title 18, United States Code, Section 2251(a) and (e), pursuant to

Title 18, United States Code, Section 2253, the defendant,

                                        TRAVIS C. GREIL,

shall forfeit to the United States his right, title, and interest in:

       (1) Any and all visual depictions which contain images which are or appear to be

child pornography, together with the storage media in which they are contained, and

                                                3
       Case: 3:20-cr-00030-wmc Document #: 2 Filed: 03/04/20 Page 4 of 4




      (2) any and all property used or intended to be used to commit or to promote the

commission of the aforementioned offense, including property specifically described as an

Apple Wad.




                                        Indictment returned:   0




                                          4
